TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00210-CV


Jeffrey (Tre) Krueger, Appellant

v.

CRU Energy, Inc.; Michael Torres; Jorge Zuniga; and Green Alt. Corporation, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-11-001680, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 The clerk's record in this appeal is overdue to be filed.  This Court's clerk sent a letter
dated May 5, 2012, to appellant Jeffery (Tre) Krueger requesting that he make arrangements to pay
for the clerk's record and that he file a status report regarding this appeal with this Court.  Krueger
was requested to file a status report on or before May 15, 2012, or risk dismissal of his appeal.
		May 15, 2012, has passed.  The clerk's record has not been filed, and Krueger has not
filed a status report with this Court.  Accordingly, we dismiss this appeal for want of prosecution. 
See Tex. R. App. P. 37.3(b), 42.3(b).

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Prosecution
Filed:   July 20, 2012